
 

 
EXHIBIT 10.1
TERMINATION AGREEMENT


This Termination Agreement (“Agreement”), dated August 22, 2008, is entered into
by and between The Brink’s Company, a Virginia corporation (the “Company”), and
Austin F. Reed (“Executive”).
RECITALS


WHEREAS, Executive, as current Vice President, General Counsel and Secretary of
the Company, hereby provides notice of termination from employment to the
Company, characterized by Executive as for Good Reason, as defined in Section
1(e) of a Severance Agreement dated September 22, 1997 (“Severance Agreement”);
and


WHEREAS, the Company believes that Executive’s expertise and knowledge will
enhance the Company’s business and the Company desires to continue to employ
Executive as Special Legal Counsel, in accordance with Company policies, until
December 23, 2008, and to fulfill certain related duties and obligations under
the terms and conditions of this Agreement;


NOW, THEREFORE, in consideration of (a) the mutual covenants and agreements set
forth in this Agreement, and (b) other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:


1.           Employment Period.
 
(a)           Certain Company Obligations.  As of September 15, 2008, Executive
will take all actions necessary, whether in writing or otherwise, to effectuate
a resignation as an officer and director of the Company and any affiliated
entity, whether direct or indirect, of the Company.  The Company will take all
necessary steps consistent with the foregoing, including but not limited to
removing, effective September 15, 2008, Executive as signatory on any and all
corporate records or documents of the Company and any affiliated entity, whether
direct or indirect, of the Company, unless otherwise prohibited by law.  The
Company will also remove, effective on the Commencement Date, Executive as an
officer and authorized signatory of the Company, and any affiliated entity,
whether direct or indirect, of the Company.


(b)           From September 15, 2008 (“Commencement Date”) through and until
December 23, 2008, or until the date that the Mutual Release set forth in
Exhibit A of this Agreement is executed by Executive, whichever shall be earlier
(the “Employment Period”), Executive shall continue as an employee of the
Company as Special Legal Counsel reporting to the Company’s Chief Executive
Officer performing prescribed duties as assigned by the Company’s Chief
Executive Officer, and subject to the Company’s policies and requirements
applicable to its employees and to Executive as an executive thereof and
receiving the base salary and benefits in effect as of the date of this
Agreement.  If Executive’s employment is terminated by the Company for Cause, or
if Executive voluntarily terminates his employment with the Company upon written
notice to the Company prior to the end of the Employment Period, or if Executive
dies or becomes permanently disabled, the remaining rights and obligations of
the parties under this Agreement shall terminate, including but not limited to
any


 
 

--------------------------------------------------------------------------------

 


and all payments which otherwise would have been paid following the Commencement
Date, but subject to the continuing survival of certain terms as set forth in
Section 9 below.  Executive hereby irrevocably designates December 23, 2008, or
the date that the Mutual Release set forth in Exhibit A of this Agreement is
executed by Executive, whichever shall be earlier, as his termination date from
employment with the Company.


(c)           If Executive dies or becomes permanently disabled, the remaining
rights and obligations of the parties under this Agreement shall terminate, but
subject to the continuing survival of certain terms as set forth in Section 9
below.  In this event notwithstanding anything to the contrary in this
Agreement, any unpaid payment to be provided to Executive pursuant to Section
4(a) below shall be accelerated and shall be unconditionally payable in full to
Executive within thirty (30) days of the determination of his permanent
disability in accordance with this Agreement, or to Executive’s estate within
thirty (30) days of Executive’s death.  For purposes of this Agreement, the
phrase “permanently disabled” shall mean that Executive is physically or
mentally incapacitated and is therefore unable for a period of six (6)
consecutive months, or for an aggregate of nine (9) months in any twelve (12)
consecutive month period, to perform the essential functions of the position
held by Executive during the Employment Period.  Any question as to whether
Executive is permanently disabled as to which Executive and the Company cannot
agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company.  If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing.  The determination of whether Executive is permanently
disabled made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.


(d)           The term “Cause,” as used in Section 1(b) of this Agreement, means
(i) an act or acts of dishonesty on Executive’s part which are intended to
result in Executive’s substantial personal enrichment at the expense of the
Company or (ii) repeated material violations by Executive of Executive’s
obligations under this Agreement which are demonstrably willful and deliberate
on Executive’s part and which have not been cured by Executive within a
reasonable time after written notice to Executive specifying the nature of such
violations.  Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause without (1) reasonable notice to Executive
setting forth the reasons for the Company’s intention to terminate for Cause,
(2) an opportunity for the Executive, together with his counsel, to be heard
before an executive designated by Company, and (3) delivery to Executive of a
notice of termination specifying the particulars of the reason for the
termination for Cause in detail.


2.           Release of Claims.


(a)           Subject to the receipt of payment set forth in Section 4(a) of
this Agreement, as a material inducement to the Company to enter into this
Agreement, Executive, on his own behalf and on behalf of his heirs, assigns, and
agents, hereby irrevocably and unconditionally releases, acquits, and forever
discharges the Company, its controlled affiliates, all current and former parent
companies, subsidiaries, divisions, affiliates, related companies,


 
2

--------------------------------------------------------------------------------

 


partnerships or joint ventures, and, with respect to each of them, their
predecessors and successors, and, with respect to each such entity, all of its
past, present and future employees, respective insurers, representatives,
officers, directors, shareholders, partners, joint ventures, independent
contractors, agents, employees, attorneys, retirement benefit plans, welfare
benefit plans and their heirs, executors, administrators, successors and
assigns, and any other person acting by, through, under or in concert with any
of the persons or entities listed in this Section, and their successors
(collectively referred to herein as the “Released Parties”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys fees and costs actually
incurred) of any nature whatsoever known or unknown, suspected or unsuspected,
including, but not limited to, federal, state or local laws governing payment of
wages, including but not limited to the Fair Labor Standards Act of 1938, as
amended, discrimination on the basis of race, color, sex, religion, marital
status, national origin, handicap or disability, age, veteran status, disabled
veteran status, citizenship status or any other category protected under
applicable federal, state or local law, including, but not limited to, those
arising under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the Civil Rights Act of 1866, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended, and the Americans with Disabilities Act of 1990, any
regulations thereunder, state or federal common law, or any other duty or
obligation of any kind or description whether express or implied; any claim
based on a statutory prohibition or requirement; any claim arising out of or
related to an express or implied contract, including but not limited to
Executive’s Executive Agreement Dated as of April 23, 1997, the First Amendment
to Executive Agreement, dated March 28, 2007 and the Severance Agreement
(collectively, “Executive/Severance Agreements”), or any other contract
affecting terms and conditions of employment, including, but not limited to, any
covenant of good faith and fair dealing; any tort claims; and any personal gain
with respect to any claim arising under the qui tam provisions of the False
Claims Act, 31 U.S.C. § 3730; or any claims relating to the Company’s right to
terminate the employment of its employees.  Both parties acknowledge as a
consequence of this Agreement that any such written compensation plan or written
incentive plan or program shall be construed within the context of a voluntary
termination of employment by Executive, effective December 23, 2008.


(b)           Executive represents that he understands the foregoing release,
that rights and claims under the ADEA are among the rights and claims against
the Released Parties he is releasing, and that he is not releasing any rights or
claims arising after the Effective Date of this Agreement.


(c)           Notwithstanding anything contained in this Agreement to the
contrary, including Sections 2(a) and 2(b) herein, this Agreement does not
relinquish or modify Executive’s rights, if any, under any Company compensation,
benefits or employee benefit plan(s) under ERISA or otherwise in which Executive
is a current participant; however, this Section does not make any
representations as to what rights, if any, Executive may have under any such
compensation, benefits or employee benefit plan(s).


 
3

--------------------------------------------------------------------------------

 


(d)           Executive agrees that, absent compulsion of court order, he will
not directly or indirectly assist any non-governmental third party or other
non-governmental entity in maintaining, proceeding upon, or litigating any claim
of any kind in any forum against any of the Released Parties, unless otherwise
required by applicable law.  With respect to any charges, complaints, or
investigations that have been or may be filed and/or commenced concerning events
or actions relating to Executive’s employment or separation from employment,
Executive waives and releases any right he may have to recover in any lawsuit or
proceeding brought by an administrative agency or other person on his behalf or
which includes him in a class.  Additionally, Executive affirms that he has not
filed any complaints or charges with a court or administrative agency against
any of the Released Parties prior to the execution of this Agreement.


(e)           Notwithstanding anything contained in this Agreement or the terms
of the Mutual Release set forth in Exhibit A hereto to the contrary, including
Section 2, nothing should be construed to waive Executive’s right to sue the
Company for breach of this Agreement.


(f)           Notwithstanding anything to the contrary in the Agreement or the
Mutual Release set forth in Exhibit A hereto, Executive retains and reserves,
and does not waive or otherwise release or modify in any way, all of his
indemnification rights and protections pursuant to the Company’s Amended and
Restated Articles of Incorporation and By-laws (as in effect as of the Effective
Date hereof), the Indemnification Agreement, dated September 17, 1993, under any
applicable insurance policy (subject to the terms of such policy) and/or by
operation of law, which indemnification obligations of the Company shall remain
in full force and effect subsequent to the termination of Executive’s employment
with respect to the Executive’s actions or inactions through the date of the
termination of his employment.


3.           Release Upon Termination of Employment.  The Company will provide
to Executive, by December 1, 2008, and Executive will execute and return to the
Company, by but not before December 23, 2008, a Mutual Release in the form set
forth in Exhibit A hereto.  If Executive does not execute and return the Mutual
Release to the Company, absent Executive’s death or permanent disability as
defined in Section 1(c) of this Agreement, by December 23, 2008, the remaining
rights and obligations of the parties under this Agreement shall terminate,
including but not limited to any and all payments which otherwise would have
been paid following the Commencement Date, but subject to the continuing
survival of certain terms as set forth in Section 9 below.


4.           Certain Payment.


(a)           In consideration of Executive’s agreement to the terms of this
Agreement, the Company will make a payment to Executive, of one million, six
hundred and nine thousand and fifty-two dollars and seventy-five cents
($1,609,052.75), less applicable deductions, such payment to be made on December
31, 2008, following the Company’s receipt of the Mutual Release in the form set
forth in Exhibit A hereto on December 23, 2008, signed by Executive, without
revocation by Executive; provided, however, that in no event will any amounts
payable pursuant to this Section 4(a) be paid later than the 15th day of the
third calendar


 
4

--------------------------------------------------------------------------------

 


month following the end of the Executive’s taxable year in which the earliest of
the following events occurs: (i) Executive dies, (ii) Executive becomes
permanently disabled within the meaning of Section 1(c) of this Agreement, or
(iii) Executive terminates his employment with the Company on December 23, 2008
pursuant to Section 1(b) of this Agreement.


(b)           In consideration of Executive’s agreement to the terms of this
Agreement, Executive and the Company agree that Executive will continue to
participate for thirty-six (36) months from the date of his termination of
employment in the following plans and programs:  (i)  BCO Matching Gift Program;
and (ii) Tax & Financial Planning Program; provided, however, that payments to
Executive under the Tax & Financial Planning Program in a particular year (1)
will not exceed (A) $10,000 or (B) amounts actually expended by Executive for
reimbursable tax and financial planning costs, as defined in the Tax & Financial
Planning Program, for that year, whichever is lower and (2) will be made on
December 1, 2009; December 1, 2010; and December 1, 2011, and cannot be
accelerated or deferred from such dates; provided, further, that the maximum
amount available for reimbursement in any calendar year will not be increased or
decreased to reflect the amount expended or reimbursed in a prior or subsequent
calendar year, and the right to reimbursement is not subject to liquidation or
exchange for another benefit.  This Tax & Financial Planning Program benefit is
intended to comply with Treasury Regulations Section 1.409A-3(i)(1) and shall be
so interpreted and applied.  During the thirty-six (36) month period from the
date of the termination of his employment, Executive will also participate in
the Company’s retiree medical plan and will pay the same employee contribution
rates as the Company’s active employees, such employee contributions to be paid
quarterly in advance.  The Company, if requested within thirty (30) months of
Executive’s date of employment termination, agrees to provide the relocation
benefit described in Section 4 (iv) of Severance Agreement; provided, however,
that Executive will be entitled to payments under such relocation benefit only
to the extent (1) such payments are reimbursement for reasonable moving expenses
actually incurred by Executive and directly related to the termination of
services for the Company within the meaning of Treasury Regulations Section
1.409A-1(b)(9)(v)(A); (2) such payments are reimbursement for expenses incurred
by Executive during the Executive’s first two taxable years after the year in
which the Executive’s termination of employment from the Company occurs; (3)
such payments are made by the end of the Executive’s third taxable year after
the year in which the Executive’s termination of employment from the Company
occurs; and (4) such relocation benefits are only payable to the extent
Executive has had a separation from service from the Company within the meaning
of Treasury Regulations Section 1.409A-1(h).  The Company agrees to sell to
Executive a certain whole life insurance policy the Company currently owns on
the life of Executive at the fair market value of the whole life insurance
policy.


(c)           In consideration of Executive’s agreement to the terms of this
Agreement, and consistent with the terms of the Severance Agreement, the Company
agrees that the vesting of all outstanding stock options that have been awarded
to Executive as of the date of this Agreement shall vest on December 31, 2008,
which shall be the effective date of the expiration of the revocation period
contained in the Mutual Release set forth in Exhibit A of this Agreement, other
than stock options granted on July 10, 2008 which shall vest on July 11, 2009.


 
5

--------------------------------------------------------------------------------

 


(d)           Compliance with Code 409A.  It is intended that any amounts
payable under this Agreement and the Company’s and Executive’s exercise of
authority or discretion hereunder will comply with the provisions of
Section 409A so as not to subject Executive to the payment of the additional
tax, interest and any tax penalty which may be imposed under Section 409A.  In
furtherance of this interest, to the extent that any provision hereof would
result in Executive being subject to payment of the additional tax, interest and
tax penalty under Section 409A, the parties agree to amend this Agreement, to
the extent permissible under IRS rulings, regulations or other guidance, in
order to bring this Agreement into compliance with Code Section 409A, provided
there is no financial impact to the Company with respect to the terms of this
Agreement; and thereafter interpret its provisions in a manner that complies
with Code Section 409A.  Notwithstanding the foregoing, no particular tax result
for Executive with respect to any income recognized by Executive in connection
with the Agreement is guaranteed, and Executive will be responsible for any
taxes, penalties and interest imposed on Executive under or as a result of
Section 409A in connection with the Agreement.


5.           Non-Competition and Non-Solicitation.


(a)           Executive agrees that during the Employment Period and for a
period of one year following the end of the Employment Period, subject to
receipt of the payment set forth in Section 4, he shall not directly or
indirectly:


(i)           enter into, or attempt to enter into, remain within, or otherwise
participate within a Restricted Business (as defined below) in the United States
or other jurisdictions in which the Company or any of its subsidiaries conduct
business or have developed plans to conduct business within one year thereafter
as a principal, partner, joint venturer, employee, consultant, agent, broker,
intermediary, representative, shareholder, investor, officer or director or have
any direct or indirect financial interest, including without limitation, the
interest of a creditor in any form in any business which is in any way directly
or indirectly competitive with or similar to the business or businesses of the
Company as it now exists or may then exist; provided, however, the ownership by
Executive of stock listed on a national securities exchange of any corporation
conducting such directly or indirectly competing business shall not be deemed a
violation of this Agreement if the Executive and his associates (as such term is
defined in Regulation 14A of the Securities Exchange Act of 1934 as in effect on
the date hereof) collectively do not own more than an aggregate of one percent
(1%) of the stock of such corporation; or


(ii)           receive any remuneration in any form from any business described
in (i) above, except Executive may receive remuneration as a mediator or
arbitrator concerning matters not effecting the Company, either directly or
indirectly; or


(iii)           induce or attempt to persuade any then-current employee, agent,
manager, consultant or director of the Company or any of its subsidiaries to
terminate such employment or other relationship in order to enter into any


 
6

--------------------------------------------------------------------------------

 


business relationship or business combination with the Executive or any other
person, whether or not in competition with the Company or any of its
subsidiaries; or


(iv)           on and after December 23, 2008 , use contracts, proprietary
information, trade secrets, confidential information, customer lists, mailing
lists, goodwill, or other intangible property used or useful in connection with
the business of the Company or any of its subsidiaries; or


(v)           solicit, divert, or take away from the Company or any of its
subsidiaries, or otherwise attempt to establish for Executive or for any other
person, corporation or other business entity, any business relationship with any
person which is, or during the one year period preceding the Commencement Date
was, a customer, client or distributor of the Company or any of its
subsidiaries.


(b)           For the purposes of this Section 5, a "Restricted Business" shall
mean a person, company, corporation, or other entity, whether existing or to be
formed, engaged or has developed plans to engage in the business of Brink’s,
Incorporated or Brink’s Home Security, including but not limited to armored
transportation of valuables, business and residential security services, cash
logistics, and the secured destruction of documents.


(c)           It is the desire and intent of the Company and Executive that the
provisions of this Section 5 shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular portion of this Section 5
shall be adjudicated to be invalid or unenforceable, this Section 5 shall be
deemed amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of this
Section 5 in the particular jurisdiction in which such adjudication is
made.  The Executive acknowledges that, upon receipt of the amount set forth in
Section 4, he will have received good and valuable consideration for the
restrictive covenants contained in this Section 5.


(d)           Any breach by Executive of his obligations under Section 5 shall
be considered a material breach of this Agreement which shall not be considered
curable but shall result in immediate termination of this Agreement.


6.           Confidentiality.


(a)           Executive will keep in strict confidence, and will not, directly
or indirectly, at any time, disclose, furnish, disseminate, make available or,
except in the course of Executive’s performance of services for the Company, use
any trade secrets or confidential business and technical information of the
Company or its customers or vendors, without limitation as to when or how
Executive may have acquired such information.  As used in this Agreement,
“Confidential Information” shall mean and include, without limitation, technical
or business information not readily available to the public or generally known
in the trade, including but not limited to the Company’s selling, manufacturing,
marketing, pricing,


 
7

--------------------------------------------------------------------------------

 


distribution and business plans, methods, strategies and techniques; training,
service, security and business policies and procedures; inventions; ideas;
improvements; discoveries; developments; formulations; specifications; designs;
standards; financial data; customer and supplier information; vendor and product
information; security information; customer and prospective customer lists;
other customer and prospective customer information; equipment; mechanisms;
processing and packaging techniques; trade secrets and other confidential or
business information, knowledge, data and know-how of the Company, whether or
not they originated with Executive or information which the Company received
from third parties under an obligation of confidentiality.  Executive
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the mind or memory of Executive and whether compiled by the Company, and/or
Executive, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention, disclosure or use of such
information by Executive during the term of this Agreement (except in the course
of performing services for the Company) or after the termination of this
Agreement shall constitute a misappropriation of the Company’s trade secrets.


(b)           Executive agrees that upon the termination of this Agreement or
the termination of Executive’s performance of services, for any reason,
Executive shall return to the Company, in good condition, all property of the
Company, including without limitation, the originals and all copies of any
materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in Section 6(a) of this Agreement.  In
the event that such items are not so returned, the Company will have the right
to charge Executive for all reasonable damages, costs, attorneys’ fees and other
expenses incurred in searching for, taking, removing and/or recovering such
property.


7.           Discoveries and Inventions:  Work Made for Hire.


(a)           Executive agrees that upon conception and/or development of any
idea, discovery, invention, improvement, software, writing or other material or
design that:  (A) relates to the business of the Company, or (B) relates to the
Company’s actual or demonstrably anticipated research or development, or
(C) results from any services performed by Executive for the Company, Executive
will assign to the Company the entire right, title and interest in and to any
such idea, discovery, invention, improvement, software, writing or other
material or design.  Executive has no obligation to assign any idea, discovery,
invention, improvement, software, writing or other material or design that
Executive conceives and/or develops entirely on Executive’s own time without
using the Company’s equipment, supplies, facilities, or trade secret information
unless the idea, discovery, invention, improvement, software, writing or other
material or design either:  (i) relates to the business of the Company, or
(ii) relates to the Company’s actual or demonstrably anticipated research or
development, or (iii) results from any work performed by Executive for the
Company.


(b)           Executive acknowledges that, to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters


 
8

--------------------------------------------------------------------------------

 


therefore, prototypes and other materials (hereinafter, “Items”), including
without limitation, any and all such Items generated and maintained on any form
of electronic media, generated by Executive during the term of this Agreement
shall be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Company.


(c)           All elements of this Section 7 shall apply to and be in full force
and effect during the Employment Period and the one-year period following the
Commencement Date.


8.           Specific Performance.  Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 5 and 6 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  Therefore,
the Company shall also be entitled to immediate injunctive relief without notice
to enforce said provisions.


9.           Survival.  Subject to any limits on applicability contained
therein, Sections 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18
hereof shall survive and continue in full force in accordance with its terms
notwithstanding any termination of this Agreement.


10.           Representations.


(a)           Executive hereby represents and acknowledges that he has read and
fully agrees with the contents of this Agreement.  Executive further
acknowledges and agrees that the employment relationship will be terminated in a
particular manner in reliance upon the covenants and assurances contained herein
and that such reliance, covenants and assurances are adequate and sufficient
consideration to be received by Executive as a result of his voluntary agreement
to execute and to abide by the terms of this Agreement.


(b)           Executive represents and acknowledges that he has retained or has
had the opportunity to retain counsel concerning this matter, that Executive has
read and fully understands the terms of this Agreement, or has had it analyzed
by counsel of his choosing, with sufficient time, and that he is aware of its
contents and of its legal effects.


(c)           Executive represents and acknowledges that he has been afforded
the opportunity to take twenty-one (21) days to consider the waiver of his
rights under the ADEA, prior to signing this Agreement.


(d)           In the event it shall be determined that there is any ambiguity
contained in this Agreement, said ambiguities shall not be construed against any
party hereto as a result of such party’s preparation of this Agreement, but
shall be construed in favor or against either of the parties in light of all of
the facts, circumstances and intentions of the parties at the time of the
Effective Date, as defined in this Agreement.


(e)           As part of the consideration for the payments as described in this
Agreement, as well as the acceptance of the obligations set forth in the
Agreement, Executive


 
9

--------------------------------------------------------------------------------

 


expressly guarantees and has represented and does hereby expressly warrant and
represent to the Company that:


(i)           he is legally competent and duly authorized to execute this
Agreement and it has been read or explained to him in a language and manner
fully understandable to him; and


(ii)           he has not assigned, pledged, or otherwise in any manner
whatsoever sold, hypothecated, or otherwise transferred or pledged, either by
instrument in writing or otherwise, any right, title, interest, or claim which
he has or may have by reason of any claims, damages or otherwise be sustained as
of the execution of this Agreement.


11.           Effective Date of the Agreement.  Executive must sign this
Agreement and return it to the Company within twenty-one (21) days after receipt
of the Agreement and shall have seven (7) days from the date he signs it to
revoke his consent to the waiver of his rights under the ADEA in writing
addressed and delivered to the Company official executing this Agreement on
behalf of the Company, which action shall revoke this Agreement in its entirety,
rendering the entire agreement void and unenforceable.  The Agreement will take
effect on the eighth day after Executive has signed the Agreement, without
revocation (“Effective Date”).


12.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect under any applicable law, such invalidity or
unenforceability shall not affect any other provision, but this Agreement shall
be reformed, construed and enforced as if such invalid or unenforceable
provision had never been contained herein.


13.           Complete Agreement.  This Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of the Effective Date, as defined in Section 11,
and the date preempts any prior understandings, agreements or representations by
or between the parties, written or oral, which may have related to the subject
matter hereof in any way, including but not limited to Executive’s
Executive/Severance Agreements, which prior understandings, agreements or
representations are hereby terminated, abrogated and rendered null and void in
their entirety, except that if the payment is not made as set forth in Section
4(a) of this Agreement, the Severance Agreement shall be deemed reinstated
without further action being necessary by the parties.


14.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and both of which
taken together shall constitute one and the same agreement.


15.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
successors and assigns, except that neither party may assign any rights or
delegate any obligations hereunder without the prior written consent of the
other party.  Executive hereby consents to the assignment


 
10

--------------------------------------------------------------------------------

 


by the Company of all of its rights and obligations hereunder to any successor
to the Company by merger or consolidation or purchase of all or substantially
all of the Company’s assets, provided such transferee or successor assumes the
liabilities of the Company hereunder.


16.           Notice.  Where notice is required pursuant to this Agreement, it
shall be made by regular mail to Executive at Austin F. Reed, 12613 Wilde Lake
Drive, Richmond, Virginia 23233, and to Company, attention General Counsel, The
Brink’s Company, 1801 Bayberry Court, P.O. Box 18100, Richmond, Virginia
23226-8100.  Executive and the Company agree to provide notice of change of
address immediately, but in no event later than thirty (30) days after such
change of address is effective.


17.           Choice of Law.  The Agreement shall be governed by and construed
and implemented under the laws of the Commonwealth of Virginia, without regard
to principles of conflicts of law or decisional authority in this regard.  The
parties agree that the state and federal courts located in the County of
Henrico, Commonwealth of Virginia shall have exclusive jurisdiction in any
action, suit or proceeding by or against Executive based on or arising out of
this Agreement and the parties hereby:  (a) submit to the personal jurisdiction
of such courts; (b) consent to service of process in connection with any action,
suit or proceeding against Executive; and (c) waive any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction, venue or service of process.


18.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




AUSTIN F. REED
THE BRINK’S COMPANY
   
By:           /s/ Austin F. Reed
By:           /s/ Michael T. Dan
Austin F. Reed
Michael T. Dan
 
President and Chief
 
Executive Officer
   
Dated:                      8/22/08                                           
Dated:                      8-22-2008

















 
11

--------------------------------------------------------------------------------

 








WAIVER




BY SIGNING BELOW, THE EXECUTIVE HEREBY IRREVOCABLY ELECTS TO WAIVE THE 21-DAY
PERIOD REFERRED TO IN SECTION 10 OF THE ABOVE AGREEMENT.



 
/s/ Austin F. Reed
 
AUSTIN F. REED
     
Dated:                                8/22/08





COMMONWEALTH OF VIRGINIA
)
     
)
ss.:
 
COUNTY OF HENRICO
)
   





On this 22nd day of August, 2008 before me personally came AUSTIN F. REED, to me
known and known to me to be the individual described in and who executed the
foregoing Agreement, and he duly acknowledged to me that he executed the same.



 
/s/ Elizabeth Restivo
 
Notary Public





COMMONWEALTH OF VIRGINIA
)
     
)
ss.:
 
COUNTY OF HENRICO
)
   



On this 22nd day of August, 2008 before me personally came Michael T. Dan, to me
known and known to me to be the officer who executed the foregoing Agreement on
behalf of THE BRINK’S COMPANY, and he duly acknowledged to me that he executed
the same.





 
/s/ Rose M. Gifford
 
Notary Public



 
12

--------------------------------------------------------------------------------

 


EXHIBIT A


MUTUAL RELEASE


MUTUAL RELEASE (“RELEASE”) dated as of _______ between THE BRINK’S COMPANY
(“COMPANY”) and AUSTIN F. REED (“EXECUTIVE”):


For and in consideration of the promises set forth in the Termination Agreement,
dated as of ____________, 2008, between EXECUTIVE and the COMPANY (“AGREEMENT”),
the COMPANY hereby releases and forever discharges EXECUTIVE  from any claims,
acts, damages, demands, benefits, accounts, liabilities, obligations, liens,
costs, rights of action, claims for relief, and causes of action, in law and in
equity, both known and unknown, which the COMPANY ever had, now has, or might in
the future have against the EXECUTIVE for any conduct, action, or failure to act
as of the date of this RELEASE, except such as may arise from any malfeasance on
the part of the EXECUTIVE.


The COMPANY has offered EXECUTIVE the opportunity to receive payments from, the
COMPANY, under the terms and conditions set forth in the AGREEMENT.  Such
opportunity offered to EXECUTIVE by the COMPANY, which EXECUTIVE acknowledges
constitutes good and valuable consideration, will be provided to EXECUTIVE in
consideration of his voluntarily signing this RELEASE on December 23, 2008, and
returning the signed RELEASE to the COMPANY’S General Counsel, without
revocation,  on December 23, 2008.  EXECUTIVE is encouraged to consult with an
attorney before signing this RELEASE and has twenty-one (21) days from the date
of EXECUTIVE’S receipt of the RELEASE to sign and return it to the COMPANY.  If
EXECUTIVE does sign this RELEASE, he will have seven (7) days from the date he
signs it to revoke his consent to the waiver of his rights under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), as set forth
herein, such revocation to be in writing addressed and delivered to the COMPANY,
which action shall revoke this RELEASE in its entirety, rendering the entire
RELEASE void and unenforceable.  The RELEASE will take effect on the eighth day
after EXECUTIVE has signed the RELEASE, without revocation (the “RELEASE
EFFECTIVE DATE”).


Subject to the receipt of the payment set forth in Section 4(a) of the
AGREEMENT, as a material inducement to the COMPANY to enter into this RELEASE,
EXECUTIVE, on his own behalf and on behalf of his heirs, assigns, and agents,
hereby irrevocably and unconditionally releases, acquits and forever discharges
the COMPANY, its controlled affiliates, all current and former parent companies,
subsidiaries, divisions, affiliates, related companies, partnerships or joint
ventures, and, with respect to each of them, their predecessors and successors,
and, with respect to each such entity, all of its past, present and
future  employees, respective insurers, representatives, officers, directors,
shareholders, partners, joint ventures, independent contractors, agents,
employees, attorneys, retirement benefit plans, welfare benefit plans and their
heirs, executors, administrators, successors and assigns, and any other person
acting by, through, under or in concert with any of the persons or entities
listed in this paragraph, and their successors (collectively referred to herein
as “RELEASED PARTIES”) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages,


 
 

--------------------------------------------------------------------------------

 


actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys fees and costs actually incurred) of any nature
whatsoever known or unknown, suspected or unsuspected, including, but not
limited to, federal, state or local laws governing payment of wages, including,
but not limited to, the Fair Labor Standards Act of 1938, as amended,
discrimination on the basis of race, color, sex, religion, marital status,
national origin, handicap or disability, age, veteran status, disabled veteran
status, citizenship status or any other category protected under applicable
federal, state or local law, including, but not limited to, those arising under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
ADEA, the Civil Rights Act of 1866, as amended, Title VII of the Civil Rights
Act of 1964, as amended, the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended, and the Americans with Disabilities Act of 1990, any
regulations thereunder, state or federal common law, or any other duty or
obligation of any kind or description whether express or implied; any claim
based on a statutory prohibition or requirement; any claim arising out of or
related to an express or implied contract, including but not limited to
EXECUTIVE’S Executive Agreement, dated April 23, 1997, the First Amendment to
Executive Agreement, dated March 28, 2007, and the Severance Agreement, dated as
of September 22, 1997, or any other contract affecting terms and conditions of
employment, including, but not limited to, any covenant of good faith and fair
dealing; any tort claims; and any personal gain with respect to any claim
arising under the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730;
any claims relating to the COMPANY’s right to terminate the employment of its
employees or any right to any payment or benefit, whether vested or not, arising
from or under any compensation or incentive plans which EXECUTIVE now
participates in, has, owns or holds, or claims to have participated in, have,
own or hold, or which EXECUTIVE at any time heretofore has participated in,
owned or held, claimed to have participated in, have, own or held, or which
EXECUTIVE at any time hereinafter may have, participate in, own or hold or claim
to have, participate in, own or hold against the RELEASED PARTIES unless the
terms of any particular written compensation plan or written incentive plan or
program expressly state otherwise.  If there is a conflict between this
provision and the written terms of a particular written compensation plan or
written incentive plan or program, the written terms of the applicable written
compensation plan or written incentive plan or program shall prevail.  Both
parties acknowledge as a consequence of this AGREEMENT that any such written
compensation plan or written incentive plan or program shall be construed within
the context of a voluntary termination of employment by EXECUTIVE, effective
December 23, 2008.


Notwithstanding anything contained in this RELEASE to the contrary, including
the paragraphs of this RELEASE set forth above, this RELEASE does not relinquish
or modify EXECUTIVE’S rights, if any, under any COMPANY compensation, benefits
or employee benefit plan(s) under ERISA or otherwise; however, this RELEASE does
not make any representations as to what rights, if any, EXECUTIVE may have under
any such compensation, benefits or employee benefit plan(s), including those
expressly set forth in Section 4(b) and 4(c) of the AGREEMENT.


Notwithstanding anything to the contrary in the AGREEMENT or this RELEASE,
EXECUTIVE retains and reserves, and does not waive or otherwise release or
modify in any


 
2

--------------------------------------------------------------------------------

 


way, all of his indemnification rights and protections pursuant to the COMPANY’S
Amended and Restated Articles of Incorporation and By-laws (as in effect as of
the Effective Date hereof), the Indemnification Agreement, dated September 17,
1993, under any applicable insurance policy (subject to the terms of such
policy) and/or by operation of law, which indemnification obligations of the
COMPANY shall remain in full force and effect subsequent to the termination of
EXECUTIVE’S employment with respect to EXECUTIVE’S actions or inactions through
the date of the termination of his employment.


EXECUTIVE expressly acknowledges that the foregoing RELEASE is intended to
include and does include in its effect without limitation all claims which
EXECUTIVE does not know or suspect to exist in his favor against the RELEASED
PARTIES at the time of execution of the RELEASE and that this RELEASE
contemplates the extinguishment of any such claims.


EXECUTIVE represents that he understands the foregoing RELEASE, that rights and
claims under the ADEA are among the rights and claims against the COMPANY he is
releasing, and that he is not releasing any rights or claims arising after the
RELEASE EFFECTIVE DATE.


EXECUTIVE agrees that, absent compulsion of court order, he will not directly or
indirectly assist any non-governmental third party or other non-governmental
entity in maintaining, proceeding upon, or litigating any claim of any kind in
any forum against any of the RELEASED PARTIES, unless otherwise required by
applicable law.  With respect to any charges, complaints or investigation that
have been or may be filed and/or commenced concerning events or actions relating
to EXECUTIVE’S employment or separation from employment, EXECUTIVE waives and
releases any right he may have to recover in any lawsuit or proceeding brought
by an administrative agency or other person on his behalf or which includes him
in a class.  Additionally, EXECUTIVE affirms that he has not filed any
complaints or charges with a court or administrative agency against any of the
RELEASED PARTIES prior to the execution of this RELEASE.


IN WITNESS WHEREOF, the parties have executed this MUTUAL RELEASE as of the date
and year first above written.




AUSTIN F. REED
THE BRINK’S COMPANY



By: ________________       
By: ________________    
            Austin F. Reed
     
Dated: ______________
Dated: ______________



 
3

--------------------------------------------------------------------------------

 




WAIVER


BY SIGNING BELOW, THE UNDERSIGNED EXECUTIVE HEREBY IRREVOCABLY ELECTS TO WAIVE
THE 21-DAY PERIOD REFERRED TO IN THE SECOND PARAGRAPH OF THE ABOVE MUTUAL
RELEASE.


________________________________
AUSTIN F. REED


Dated:___________________________


 
4

--------------------------------------------------------------------------------

 




COMMONWEALTH OF VIRGINIA
)
     
)
ss.:
 
COUNTY OF HENRICO
)
   



On this _______day of December, 2008 before me personally came AUSTIN F. REED,
to me known and known to me to be the individual described in and who executed
the foregoing RELEASE, and he duly acknowledged to me that he executed the same.



 
____________
 
Notary Public





COMMONWEALTH OF VIRGINIA
)
     
)
ss.:
 
COUNTY OF HENRICO
)
   





On this _______ day of December, 2008 before me personally came
____________________, to me known and known to me to be the officer who executed
the foregoing RELEASE on behalf of THE BRINK’S COMPANY, and he duly acknowledged
to me that he executed the same.



 
____________
 
Notary Public





 
5

--------------------------------------------------------------------------------

 

